Fourth Court of Appeals
                                     San Antonio, Texas
                                          February 8, 2017

                                        No. 04-16-00747-CR

                                    Angel Martin SAAVEDRA,
                                           Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the County Court at Law No. 13, Bexar County, Texas
                                    Trial Court No. 492554
                      The Honorable Crystal D. Chandler, Judge Presiding


                                           ORDER
        The clerk’s record was filed November 18, 2016. The reporter’s record was filed January
4, 2017. Accordingly, appellant’s brief was due February 3, 2017. See Tex. R. App. P. 38.6
(stating appellant’s brief is due thirty days after either clerk’s record or reporter’s record is filed,
whichever is later). Appellant filed neither the brief nor a motion for extension of time, so on
February 6, 2017, we sent appellant notice pursuant to Rule 38.8 of the Texas Rules of Appellate
Procedure. See Tex. R. App. P. 38.8(b)(2) (stating that in criminal case, if appellant’s brief is not
timely filed, appellate clerk must notify counsel). On February 7, 2017, appellant responded to
our noticing, filing a motion for extension of time to file the brief. In the motion, appellant asks
for sixty additional days to file the brief. We GRANT IN PART AND DENY IN PART
appellant’s motion and ORDER appellant to file his brief in this court on or before March 6,
2017. Appellant may request additional time to file the brief if necessary.

       We order the clerk of this court to serve a copy of this order on all counsel.



                                                       _________________________________
                                                       Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of February, 2017.
___________________________________
Keith E. Hottle
Clerk of Court